***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            TOWN OF NEWTOWN v. SCOTT E.
                  OSTROSKY ET AL.
                     (AC 42176)
                    Alvord, Suarez and Pellegrino, Js.

                                 Syllabus

The defendant O appealed to this court, challenging the trial court’s denial
   of his motion to reargue and for reconsideration of the trial court’s
   judgment of foreclosure by sale. The plaintiff, the town of Newtown,
   had sought to foreclose a mortgage and filed a motion for default as to
   O for his failure to plead pursuant to the applicable rule of practice
   (§ 10-18). The court clerk thereafter granted the motion. O claimed that
   the foreclosure judgment should be opened and vacated because, inter
   alia, the default entered by the clerk was invalid and could not serve
   as the basis for the foreclosure judgment. Held that the trial court
   properly denied the motion to reargue and for reconsideration; because
   the claim raised by O in this court essentially reiterated the claim he
   raised in the trial court, which thoroughly addressed his arguments, this
   court adopted the trial court’s well reasoned memorandum of decision
   as a statement of the facts and applicable law.
      Argued November 18—officially released December 22, 2020

                            Procedural History

   Action to foreclose a mortgage on certain of the
named defendant’s real property, and for other relief,
brought to the Superior Court in the judicial district
of Danbury and transferred to the judicial district of
Fairfield, where the named defendant was defaulted for
failure to plead; thereafter, the court, Hon. Alfred J.
Jennings, Jr., judge trial referee, granted the plaintiff’s
motion for a judgment of strict foreclosure and ren-
dered judgment of foreclosure by sale; subsequently,
the court denied the named defendant’s motion to rear-
gue and for reconsideration, and the named defendant
appealed to this court. Affirmed.
  Robert M. Fleischer, for the appellant (named
defendant).
  Alexander Copp, with whom, on the brief, was Jason
A. Buchsbaum, for the appellee (plaintiff).
                          Opinion

  PER CURIAM. This is an appeal from a denial of a
motion to reargue and for reconsideration filed by the
defendant Scott E. Ostrosky1 from the judgment of fore-
closure by sale rendered by the trial court in favor
of the plaintiff, the town of Newtown. On appeal, the
defendant claims that the judgment should be opened
and vacated because (1) the default that was entered
by the court clerk was invalid and cannot serve as the
basis for the foreclosure judgment and (2) the motion
for a judgment of foreclosure was filed prematurely by
the plaintiff. We affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to the resolution of this appeal. The plaintiff insti-
tuted foreclosure proceedings against the defendant on
October 17, 2016. On May 23, 2018, the plaintiff filed a
motion for default for failure to plead, pursuant to Prac-
tice Book § 10-18. On June 6, 2018, the plaintiff filed a
motion for a judgment of strict foreclosure, pursuant
to Practice Book § 17-25 et seq. On June 7, 2018, the
court clerk granted the plaintiff’s motion for default for
failure to plead. On June 18, 2018, the court rendered
judgment of foreclosure by sale against the defendant,
setting a sale date of December 8, 2018. On July 3,
2018, the defendant filed a motion to reargue and for
reconsideration, claiming that the default entered by
the court clerk was invalid and could not serve as the
basis for the foreclosure judgment, and that the plain-
tiff’s motion for judgment was filed prematurely. On
September 13, 2018, the court denied the defendant’s
motion to reargue and for reconsideration.
  The defendant appealed to this court from the denial
of his motion to reargue and for reconsideration and
challenged the trial court’s judgment of foreclosure by
sale. On appeal, he essentially reiterates the same claim
that he raised in the trial court in support of his motion
to reargue and for reconsideration, namely, that the
default entered by the court clerk was invalid and could
not serve as the basis for the foreclosure judgment
and that the plaintiff’s motion for judgment of strict
foreclosure was filed prematurely.
   We carefully have examined the record of the pro-
ceedings before the trial court, in addition to the parties’
appellate briefs and oral arguments, and we conclude
that the judgment of the trial court should be affirmed.
Because the court, Hon. Alfred J. Jennings, Jr., judge
trial referee, thoroughly addressed the arguments
raised in this appeal, we adopt its well reasoned deci-
sion denying the defendant’s motion to reargue and for
reconsideration as a statement of the facts and the
applicable law with respect to the issues raised in this
appeal. See Newtown v. Ostrosky, Superior Court, judi-
cial district of Fairfield, Docket No. CV-XX-XXXXXXX-S
(September 13, 2018) (reprinted at 201 Conn. App.          ,
   A.3d     ). Any further discussion by this court
would serve no useful purpose. See, e.g., Woodruff v.
Hemingway, 297 Conn. 317, 321, 2 A.3d 857 (2010).
  The judgment denying the motion to reargue and for
reconsideration is affirmed and the case is remanded
for the purpose of setting a new sale date.
  1
    The other defendants in this action are the town of Monroe, the Planning
and Zoning Commission of the Town of Monroe, the Inland Wetlands Com-
mission of the Town of Monroe, and Joseph Chapman, in his capacity as
land use enforcement officer for the town of Monroe. Because they are not
participating in this appeal, we refer to Ostrosky as the defendant.